DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 9/23/2019. It is noted, however, that applicant has not filed a certified copy of the CN201921583623.0 application as required by 37 CFR 1.55.

Reasons for Allowance
Claims 1, 3-4, 6-16 and 18-19 are allowed.
Claim 1 is allowed primarily because the prior art does not sufficiently teach or suggest the claimed invention as a whole with regard to the newly added limitation “wherein a distance between the functional unit and the respective at least one of the pixel units is 4 times a focal length of the convex lens”. In the exemplary closest prior art, Chu-Ke does not teach the differentiating limitation. It is rendered not obvious to further modify the technique of Chu-Ke to achieve the differentiating limitation.
Claims 3-4, 6-16 and 18-19 are allowed because they depend on claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUEMEI ZHENG whose telephone number is (571)272-1434. The examiner can normally be reached Monday-Friday: 9:30 pm-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on 571-272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/XUEMEI ZHENG/Primary Examiner, Art Unit 2693